Name: Commission Regulation (EEC) No 190/88 of 22 January 1988 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 23 . 1 . 88 Official Journal of the European Communities No L 19/31 COMMISSION REGULATION (EEC) No 190/88 of 22 January 1988 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors further security when advance payment of production refunds is made in respect of these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/87 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3877/87 (4), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general ru^es applying to production refunds in the cereals and rice sectors (*), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 2658/87 (6) estab ­ lishes, with effect from 1 January 1988 , a combined goods nomenclature based on the harmonized system which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas, as a consequence, it is necessary to express the description of goods and tariff heading numbers which appear in Regulation (EEC) No 2727/75, according to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance ; Whereas Commission Regulation (EEC) No 2169/86 Q, as last amended by Regulation (EEC) No 3642/87 (8), specifies a particular rate of security in respect of products eligible for the granting of production refunds which fall within code 3505 10 50 of the combined nomenclature ; whereas certain control measures to ensure that the specific conditions associated with these products are complied with in intra-Community trade appear to be necessary ; Whereas it is necessary to clarify more precisely the source of the starch used to manufacture products eligible for a production refund ; Whereas the rate of security for these products is suffi ­ cient to preclude the requirement of the lodging of a Article 1 Regulation (EEC) No 2169/86 is hereby amended as follows : 1 . Article 4 (3), second indent, is replaced by the following : , '  a declaration stating that the starch to be used has been directly produced from maize, wheat, rice, potatoes or that the derived product, listed in Annex I, to be used has been directly produced from the abovementioned starch .' 2 . The following text is added to Article 7 (4) : ' In the case of intra-Community trade in the product in question , this proof shall be furnished by the production of a control copy T 5 to be issued in accor ­ dance with Article 1 of Commission Regulation (EEC) No 2823/87 Q. Box 104 of the control copy T5 should be completed under item "other" by inserting one of the following endorsements :  Destinado a la transformaciÃ ³n con arreglo a lo dispuesto en el apartado 4 del artÃ ­culo 7 del Reglamento (CEE) n ° 2169/86  Til forarbejdning i overensstemmelse med artikel 7, stk. 4, i forordning (EÃF) nr. 2169/86  Zur Verarbeitung gemÃ ¤Ã  Artikel 7 Absatz 4 der Verordnung (EWG) Nr. 2169/86 bestimmt  Ã Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ¼ ­ Ã Ã Ã ½Ã ¬ Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2169/86  To be used for processing in accordance with Article 7 (4) of Regulation (EEC) No 2169/86 (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 357, 19 . 12. 1987, p . 12 . 0 OJ No L 166, 25 . 6 . 1976, p . 3 . (4) OJ No L 365, 24. 12 . 1987, p . 1 . (*) OJ No L 94, 9 . 4. 1986, p . 6 . ( «) OJ No L 256, 7 . 9 . 1987, p . 1 . j7) OJ No L 189, 11 . 7 . 1986, p . 12. (8) OJ No L 342, 4. 12. 1987, p . 10 .  Ã utiliser pour la transformation conformÃ ©ment Ã l'article 7 paragraphe 4 du rÃ ¨glement (CEE) n0 2169/86 No L 19/32 Official Journal of the European Communities 23 . 1.-88  Da utilizzare per la trasformazione a norma dell ar ­ ticolo 7, paragrafo 4 del regolamento (CEE) n . 2169/86  Bestemd voor verwerking overeenkomstig artikel 7, lid 4, van Verordening (EEG) nr. 2169/86  A ser utilizado para transformaÃ §Ã £o, em conformi ­ dade com o n? 4 do artigo 7? do Regulamento (CEE) n? 2169/86 required in Article 8 ( 1 ). However, at the request of the manufacturer, the competent authority may advance a sum equivalent to the production refund 30 days after the receipt of the said information. Apart from cases where the product falls within code 3505 10 50 of the combined nomenclature, this advance shall be subject to the lodging of a security by the manufacturer equal to the sum advanced. The security shall be released in accordance with Article 19 ( 1 ) of Regulation (EEC) No 2220/85.' Article 2 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. 0 OJ No L 270, 23 . 9 . 1987, p. 1 .' 3 . Article 9 (2) is replaced by the following : '2 . Payment of the refund in accordance with para ­ graph 1 shall take place within 150 days of the receipt by the competent authority of the information This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1988 . For the Commission Frans ANDRIESSEN Vice-President